OF              AS



                  September    11,   1951

Hon. D. Richard Voges          Opinion    No.      V-1278
County Attorney
Wilson county                  Be: Authority     of Wilson
Bloresville,   Texas               ,County to issue bonds
                                    to construct    a building
                                    to house the County
                                    Agents, the C.ounty gome
                                    Demonstration    Agent,
                                    the Production    Market-
                                    ing Administratisn      of-
Dear Mr. Voges:                     fice  and the like.
               1~
            Your request    for an opinion   relates     to
the authority     of a county of less than 20,000 popu-
lation   to co$struct   a building   to be used by the
County Agent,    the County Home Demonstration        Agent,
t,he Soil Congervation    Office,   and the Production
and Marketing Atiinistration       by the issuance     of
county~wide   bonds.    If bonds may be issued      for such
a purpose,   you also wish to know if a petition          is
required   and what is the maximum tax rate that the
county may fix in order to retire       the bona issue.

           We believe   the question        yoti     resent   is
answered by Att’y    Gen. Op O-7036       (19467,wherein
it was stated:

            “The courts    of thia State have re-
     peatedly   held that a county oanhot issue
     bonds unless such power is expressly           con-
     ferred   by law.    such  is  the  established
     doctriqe   in this State,     and has been from
     an early time.      It was affirms&in        the
     original   appeal from San Patric        0 County
     v. YcCl@ne,    44 Tex. 392, ana re terated          in
     Robison.v.   Breedlove,     61 Tex. 3,6;
                                            l    also
     in Lasater   v. Lopez,    217 S.W. 373, 110 Tex.
179."
            1)
             0 . e
            “We have failed    to find a statute   in
     this   State expressly    authorizing  a county
                                                                                 .   ‘.




     Hon. D. Richard        Voges,    page   2 (V-1278)



            to colfstruct     the type building      mentioned
            in yoqr request.        Therefqre,    it is the
            opiniqn    of this Departmeqt,       based on the
            foregding     decisions   of the courts     of this
            State;    that a county 606s not have the
            autholrity    to issue   . . . bonds for the
            purpose of constructing        an agricultural
            building    in which to house the oounty
            agent and the A.A.A.       off$ces.*

                  Article    2370(a),     V.C,S.   (H,B. 382, Acts
    51st Leg. 1949, ch. 60, p. loo),             authorizes.the       is-
    suance of.negotiable         bonds .for the purchase,        con-
    struction,     or otherwise       acquiring    of additional      of-
    fice   space if the courthouse           is not adequate to
    properly    house all county offices.            We need not ae-
    tide whether any or all of the offices              named by you
    are “county offices”        within     the meaning of this
    statute;    since     it expired    by its own terms on Sept.
    1, 1951, at the latest.

                   You also ask whether these offices               could
    be considered        experiment      stations     so as to author-
    ize the county to issue~bonas               under the authority
    granted by Artiale          163a,    Y.C.S.      The definition       of
    an experiment        station    is a station       established      “for
    the purpose of making experiments                 and conducting       in-
    vestigations       in the planting         and growing of agricul-
    tural and horticultural            crops and soils,        and the
    breeding,      feeding     and fattening       of livestock     for
    slaughter.”        Att’y    Oan. Op. o-7483 (1946). We do not
    believe     that @ building        for any of the named offices
    can qualify       as an “experiment         stationR    under this
    definition;       therefore,      Article    163a, V.C.S.,      has no
    application.

                This office,    fJllowiug     the decisions     of the
    courts  ha& repeatedly     held that:,,the commissioners*
    court is a court of limited        jurisdiction      and has only
    such powers as are conferred        upon it, whether by ex-
    press teds    or by necessary      implication    by the stat-
    utes and-Constitution      of this State.       Childress    County
    V. State;   127 Tex. 343, 92 S.W. ?a, loll          .(1936)   V
                              173 S.W. 508 (Tex. Civ. Apb.-&5
                             . Hall,   280 S.W. 289 (Tex. civ.
/   App. 1925);   11               032, Counties     Sec. 95, 20 C.
    J.S. 1006, Counties,      SiE. 174.
.’   .




         Hon. Richard D. Voges,       page   3 (V-1278)



                      In view of the foregoing,     it is our opinion
         that Wilson County is not authorized         to issue bonds
         to construct    buildings    for the County Agent, County
         Home Demonstrtition     Agent,   the Soil Conservation  Office
         and the Productioq      and Marketing Administration.



                     There is no authority       for Wilson
             County to construot       a building    by the
             issuance   of bonds for the purpose of
             housing   the County Agent, the County
             Home Demonstration      Agent, the Soil Con-
             servation    Office,   and the Proauction
             and Marketing      Administration.

         APPROVED:                            Yours   very   truly

         J. C. Davis,   Jr,                    PRICE DANIEL
         County Affairs    Division           Attorney General

         Jesse P. Luton, Jr.
         Reviewing Assistant
                                              ByGa
         Everett   Hutchinson                   Burnell     Waldrep
         Executive   Assistant                            Assistant

         BW:awo